Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I – Figures 1-5 and 9-10 as shown, a variable helmet comprising: a protective pad which is unfoldable and hemispherical shape having unevenness portions with a sawtooth shape at both ends having adjustment strap members with stopper on each end; a central protection unit having ventilation holes (4); a chin strap mounted from the protective pad and a circular indicator. 13
Species II – Figures 6-8 as shown, a variable helmet comprising: a protective pad which is unfoldable and hemispherical shape having unevenness portions with a sawtooth shape at both ends having magnet fixing; a central protection unit having ventilation holes (8). 13
	The species are independent or distinct because as disclosed the different species have
mutually exclusive characteristics for each identified species (modified features of fixing means in a variable helmet). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single
grouping of patentably indistinct species, for prosecution on the merits to which the claims shall
be restricted if no generic claim is finally held to be allowable. Currently, only claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set

⦁ The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
⦁ The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁ The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include
(i) an election of a species or a grouping of patentably indistinct species to be examined
even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the
claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the
election must be made with traverse. If the reply does not distinctly and specifically point out
supposed errors in the election of species requirement, the election shall be treated as an election
without traverse. Traversal must be presented at the time of election in order to be considered
timely. Failure to timely traverse the requirement will result in the loss of right to petition under
37 CFR 1.144. If claims are added after the election, applicant must indicate which of these
claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably
indistinct species from which election is required, are not patentably distinct, applicant should

variants or clearly admit on the record that this is the case. In either instance, if the examiner
finds one of the species unpatentable over the prior art, the evidence or admission may be used in
a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of
claims to additional species which depend from or otherwise require all the limitations of an
allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to Applicant’s representative to request an oral election to
the above restriction requirement due to the complexity of the species election being involved,
with no clear association between the identified distinct species and the pending claims. See
MPEP 812.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The
examiner can normally be reached M-F 9am-5pm, 1st Friday Flex. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732